DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safir et al. (US 2007/0238807) in view of Nagasaki et al. (US 201/00156941; of record), evidenced by Sigma Aldrich: 2-hydroxyethyl methacrylate and Sigma Aldrich: 2-ethylhexyl methacrylate.
Safir is directed to water resistant films comprising actives such as antimicrobial agents, biocides and bactericides (see [0077]) (see instant claim 6, 12 and 18).
The film is to comprise a monomer having a polymerizable group wherein the monomer includes a hydrophilic monomer such as 2-hydroxyethyl methacrylate (see claim 15) and a hydrophobic monomer such as 2-ethyl hexyl methacrylate (see [0011] and claim 4) (see instant claim 1).  Safir teaches that the hydrophilic and hydrophobic monomers are present in a ratio of about 40/60 to about 20/80 (see claim 13) (see instant claims 1 and 2). 2-hydroxyethyl methacrylate has a molecular weight of about 130 g/mol (see Sigma Aldrich: 2-hydroxyethyl methacrylate) whereas 2-ethyl hexyl methacrylate has a molecular weight of about 198 g/mol (see Sigma Aldrich: 2-ethylhexyl methacrylate). Thus, the first monomer (hydrophilic 
Safirs film composition is to also include a solvent (see abstract).  It is taught that ethanol may be used as a solvent in an amount of about 40% by volume of the solvent vehicle (see [0012, 0073]). Although Safir teaches that the concentration of ethanol may be about 40% “by volume” rather than “by mass” as required by instant claims 5, 11 and 17, it would be expected that the corresponding ranges would be sufficiently close to one another that the outcome would be the same. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by experimentation. See MPEP 2144.05(II)(A). 
Safir’s film can be a thin as desired but are typically within the range of 100 nm to 100 microns (see [0081]) (see instant claims 7, 13 and 19). It’s noted the range described by Safir fully encompasses that of the claims (2-20 microns). 
The film may be applied to a substrate such as skin or nails (see [0017]) (see instant claims 8, 14, 15 and 20).
Safir fails to teach the biocidal/antimicrobial agent as being silver zirconium phosphate.
Nagasaki teaches an antibacterial film composition. The antibacterial agent includes a silver-supporting carrier which as a carrier and silver supported on the carrier (see [0039]) such as silver zirconium phosphate (see [0045, 0198]). Thus, it would have been obvious to modify Safir such that the biocidal agent included in the film composition included silver zirconium phosphate with a reasonable expectation for success in providing biocidal benefit. The selection of a known material based on its suitability for its intended use (e.g. biocidal activity) is known to support a finding of obviousness. See MPEP 2144.07
 Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4, 10 and 16 are all ultimately dependent from claim 1. Claims, 4 and 10 and 16 each recite, “…wherein the first monomer is an acrylate monomer having two or more polymerizable groups and a hydrophilic group, or a methacrylate monomer having two or more polymerizable groups and a hydrophilic group, and the second monomer is an acrylate monomer having two or more polymerizable groups and having no hydrophilic group, or a methacrylate monomer having two or more polymerizable groups and having no hydrophilic group.”  Claim 1, however, claims “…wherein the monomer having a polymerizable group includes a first 
Claims 4, 10 and 16 do not further limit the claims from which the depend because claim 1 requires “a polymerizable group” for the first and second monomer whereas each of 4, 10 and 16 expand the scope of claim 1 by requiring “two or more polymerizable groups” for the first and second monomers.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).